

EXHIBIT 10.60




FIDELITY NATIONAL INFORMATION SERVICES, INC.


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Fidelity National Information Services, Inc. Amended and Restated 2008 Omnibus
Incentive Plan (the “Plan”):


Name of Grantee:                        [Name]


Number of Shares of Restricted Stock Granted:            [xxx]


Grant Date:                            [xxx]


Vesting and Period of Restriction:                See Exhibit A


This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the Restricted Stock Award Agreement, Plan Document and Plan Prospectus, the
provisions of those documents will prevail.


1



--------------------------------------------------------------------------------




FIDELITY NATIONAL INFORMATION SERVICES, INC.


AMENDED AND RESTATED


2008 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement


Section 1.
GRANT OF RESTRICTED STOCK



(a)     Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Grant Date of the Restricted Stock set forth in the
Notice of Restricted Stock Grant.


(b)     Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Fidelity National Information Services, Inc. Amended and
Restated 2008 Omnibus Incentive Plan (the “Plan”), the provisions of the Plan
will govern. All capitalized terms that are used in the Notice of Restricted
Stock Grant or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.


Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS



(a)     Forfeiture. The Restricted Stock shall be subject to forfeiture until
the Restricted Stock vests. The Restricted Stock shall vest, in accordance with
Exhibit A; however, subject to the terms and conditions of Grantee’s employment
agreement, if any, provided that:


(i)    If the Grantee’s employment with the Company, or any of its Affiliates or
its Subsidiaries terminates for any reason then all unvested Restricted Stock
shall be forfeited, provided that;


(ii)    If the Grantee’s employment terminates due to death, Disability, Good
Reason, or termination by Company or Subsidiaries without Cause (as defined
below) prior to the vesting of the Restricted Stock but after the Performance
Restriction has been met, then all such unvested Restricted Stock with no
remaining Performance Restriction shall vest as of the date of termination and
become free of any forfeiture and transfer restrictions described in the
Agreement.


(iii)    Definition of “Cause.” The term “Cause” shall have the meaning ascribed
to such term in the Grantee’s employment agreement with the Company, or any
Affiliate or Subsidiary. If the Grantee’s employment agreement does not define
the term “Cause,” or if the Grantee has not entered into an employment agreement
with the Company, or any Affiliate or Subsidiary, the term “Cause” shall mean
(A) persistent failure to perform duties consistent with a commercially
reasonable standard of care (other than due to a physical or mental impairment
or due to an action or inaction directed by Company that would otherwise
constitute Good Reason); (B) willful neglect of duties (other than due to a
physical or mental impairment or due to an action or inaction directed by
Company that would otherwise constitute Good Reason); (C) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty or moral turpitude; (D) material breach of this Agreement; (E)
material breach of Company’s business policies, accounting practices or
standards of ethics; or (F) failure to materially cooperate with or impeding an
investigation authorized by the Board.


(iv)    “Good Reason” termination shall apply only if the Grantee has an
employment agreement with the Company, or Affiliate or any Subsidiary with an
applicable provision and shall have the meaning ascribed to that term in such
employment agreement.


2



--------------------------------------------------------------------------------






(iii)    The term “Disability” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company, or any Affiliate or
Subsidiary. If the Grantee’s employment agreement does not define the term
“Disability,” or if the Grantee has not entered into an employment agreement
with the Company, or any Affiliate or Subsidiary, the term “Disability” shall
mean the Grantee’s termination of employment with entitlement to long-term
disability benefits pursuant to the long-term disability plan maintained by the
Company or in which the Company’s employees participate.


(iv)    Notwithstanding any provision of Section 2 of this Agreement, if any
provision of this Section 2 conflicts with an employment agreement by and
between Grantee and the Company which is currently in effect, such conflicting
provisions of that Grantee’s employment agreement shall supersede any such
conflicting provisions in Section 2 of this Agreement to the extent they are
more favorable to Grantee.


(b)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Restricted Stock is
subject to a Period of Restriction. Grantee is subject to the Company’s hedging
and pledging policy. For designated executive officers, the policy prohibits (i)
directly or indirectly engaging in hedging or monetization transactions with the
Restricted Stock; (ii) engaging in short sale transactions with the Restricted
Stock and; (iii) pledging the Restricted Stock as collateral for a loan,
including through the use of traditional margin accounts with a broker. For all
other Grantees, the policy prohibits (i) directly or indirectly engaging in
hedging or monetization transactions with the Restricted Stock and (ii) engaging
in short sale transactions with the Restricted Stock.


(c)     Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Sections 2(d) and 6(b) hereof, upon lapse
of the Period of Restriction, the Grantee shall own the Shares that are subject
to this Agreement free of all restrictions otherwise imposed by this Agreement.


(d)     Holding Requirement Following Period of Restriction. If and when the
Grantee is an Officer (as defined in Rule 16a-1(f) of the Exchange Act), the
Grantee may not sell, assign, pledge, exchange, hypothecate or otherwise
transfer, encumber or dispose of fifty percent (50%) of any vested Shares of
Restricted Stock from the date of vesting (net of any shares required to be sold
to satisfy taxes due from the exercise), until such time as the officer’s total
equity holdings satisfy the equity ownership guidelines adopted by the
Compensation Committee of the Company’s Board of Directors (the “Committee”);
provided, however, that this Section 2(d) shall not prohibit the Grantee from
exchanging or otherwise disposing of Shares in connection with a Change in
Control or other transaction in which Shares held by other Company shareholders
are required to be exchanged or otherwise disposed.


Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
SECTION 4:    TRADING STOCK AND SHAREHOLDER RIGHTS


(a)     Grantee is subject to insider trading liability if Grantee is aware of
material, nonpublic information when making a purchase or sale of Company stock.
In addition, if Grantee is an Officer (as defined in Rule 16a-1(f) of the
Exchange Act), or someone designated as an “insider” by the Company, Grantee is
subject to blackout restrictions


3



--------------------------------------------------------------------------------




that prevent the sale of Company stock during certain time periods referred to
as the “blackout period.” The recurring “blackout period” begins at the end of
each calendar quarter and ends two (2) trading days following the Company’s
earnings release.


(b)    Except for the transfer and dividend restrictions, and subject to such
other restrictions, if any, as determined by the Company, the Grantee shall have
all other rights of a holder of Shares, including the right to vote (or to
execute proxies for voting) such Shares. Unless otherwise determined by the
Board of Directors, if all or part of a dividend in respect of the Restricted
Stock is paid in Shares or any other security issued by the Company, such Shares
or other securities shall be held by the Company subject to the same
restrictions as the Restricted Stock in respect of which the dividend was paid.
SECTION 5: DIVIDENDS
(a)     Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)     Such held dividends shall be subject to the same Period of Restriction
as the Shares to which they relate.
(c)     Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.
(d)     Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.
SECTION 6: NON-COMPETITION


This section shall apply only to Grantees who, at the time of this grant, occupy
a position with the Company with a job grade of 229 or numerically higher, or a
substantially similar position with any Affiliate or Subsidiary of the Company.
If Grantee has an employment agreement with provisions that address the subject
of this Section 6, to the terms of that employment agreement shall control.


(a)    Grantee acknowledges that he/she will acquire substantial knowledge and
information concerning the business of the Company and its affiliates as a
result of employment. Grantee further acknowledges that the scope of business in
which the Company and its Affiliates are engaged as of the Grant Date is
national and very competitive and one in which few companies can successfully
compete. Competition by Grantee in that business after the termination of
employment would severely injure Company and its Affiliates. Accordingly, in
consideration for the value of this grant, during Grantee’s employment and for a
period of one (1) year after Grantee's employment terminates for any reason
whatsoever, Grantee agrees: (1) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with Company or its Affiliates or Subsidiaries in their
principal products and markets; and (2), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an Affiliate or Subsidiary.


(b)    No provision of Section 6 shall apply to restrict Grantee’s conduct, or
trigger any reimbursement obligations under this Agreement, in any jurisdiction
where such provision is, on its face, unenforceable and/or void as against
public policy, unless the provision may be construed, amended, reformed or
equitably modified to be enforceable and compliant with public policy, in which
case, the provision will apply as construed, amended, reformed or equitably
modified.


(c)    The Company and Grantee recognize that irreparable harm would result from
any breach by Grantee of the covenants contained in Section 6 and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, in addition to other remedies which may be available to the
Company, if Grantee breaches


4



--------------------------------------------------------------------------------




a restrictive covenant in this Agreement, the parties acknowledge that
injunctive relief in favor of the Company is proper.


(d)    In the event of a breach by Grantee of any restriction contained in
Section 6, such breach shall be considered to be a breach of the terms of the
Amended and Restated 2008 Omnibus Incentive Plan, and any other program, plan or
arrangement by which Grantee receives equity in the Company. Therefore, in
addition to any other available remedy, if Grantee breaches any restrictive
covenant contained in Section 6, the Company shall also be entitled to revoke
any portion of the Grant for which the restrictions have not lapsed and recover
any shares (or the gross value of any shares) delivered or deliverable to
Grantee pursuant to this Agreement.


SECTION 7.    MISCELLANEOUS PROVISIONS


(a)Acknowledgements. The Grantee hereby acknowledges that he or she has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their respective terms and conditions. The Grantee acknowledges that there may
be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.


(b)Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and right to deduct or withhold an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee’s FICA taxes) required by
law to be withheld with respect to this Award. The Company may condition the
delivery of Shares upon the Grantee’s satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal, state and
local tax purposes, as applicable, including the Grantee’s FICA taxes) that
could be imposed on the transaction, and, to the extent the Company so permits,
amounts in excess of the minimum statutory withholding to the extent it would
not result in additional accounting expense. Such election shall be irrevocable,
made in writing and signed by the Grantee, and shall be subject to any
restrictions or limitations that the Company, in its sole discretion, deems
appropriate.


(c)Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.


(d)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided in writing to the Company.


(e)Choice of Law. This Agreement and the Notice of Restricted Stock Grant shall
be governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Restricted Stock Grant
to be governed by or construed in accordance with the substantive law of another
jurisdiction.


(f)    Arbitration. Subject to Article 3 of the Plan, any dispute or claim
arising out of or relating to the Plan, this Agreement or the Notice of
Restricted Stock Grant shall be settled by binding arbitration before a single
arbitrator in Jacksonville, Florida and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Notice of Restricted Stock Grant,
provided that all substantive questions


5



--------------------------------------------------------------------------------




of law shall be determined in accordance with the state and Federal laws
applicable in Florida, without regard to internal principles relating to
conflict of laws.


(g)    Modification or Amendment. This Agreement may only be modified or amended
by written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(h)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(i)    References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.


(j)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.








6



--------------------------------------------------------------------------------







EXHIBIT A
Vesting and Restrictions


This grant is subject to both a Performance Restriction and a Time-Based
Restriction, as described below (collectively, the “Period of Restriction”).


Performance Restriction


One-third of the Restricted Stock can be earned based on company performance in
each of the calendar years 2016, 2017 and 2018. In order for the Restricted
Stock to be earned, the Compensation Committee of the Board of Directors of the
Company (the "Committee") must determine that the Company has achieved the
performance restriction based on an EBITDA measurement (as defined below) in an
amount equal to or greater than $2.3 billion (the "Performance Restriction") in
each of the three calendar years, 2016, 2017 and 2018, independent of each
other. EBITDA includes earnings before interest, taxes, depreciation, and
amortization, and excludes, M&A related costs, asset impairment charges, foreign
exchange rates and other non-GAAP adjustments, with the goal being to measure on
a consistent basis management’s execution against the 2016 EBITDA plan. The
Committee will evaluate whether the Performance Restriction has been achieved
following the completion and filing of the Annual Report on Form 10-K with the
SEC for each of the years 2016, 2017 and 2018.




Time-Based Restrictions


In order for any earned Restricted Stock to vest, (after the Performance
Restriction has been achieved for a particular calendar year), the grantee must
remain employed by the Company on each corresponding Grant Date anniversary (the
“Time-Based Restrictions”), as indicated in the chart below.


Performance Period
Performance Restriction
Restricted Stock eligible to be earned
Vest Date
(Lapse of Time-Based Restrictions)
Calendar Year 2016
$2.3B EBITDA
One-third
1st Grant Date anniversary
Calendar Year 2017
$2.3B EBITDA
One-third
2nd Grant Date anniversary
Calendar Year 2018
$2.3B EBITDA
One-third
3rd Grant Date anniversary





7

